NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0348n.06

                                        Case No. 21-2896

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                   Aug 22, 2022
                                    )
 LE CHEN,                                                                      DEBORAH S. HUNT, Clerk
                                    )
       Plaintiff-Appellant,         )
                                    )                        ON APPEAL FROM THE UNITED
 v.                                 )                        STATES DISTRICT COURT FOR
                                    )                        THE WESTERN DISTRICT OF
 CITY OF LANSING, MICHIGAN; LANSING )                        MICHIGAN
 POLICE DEPARTMENT; JIMMY GARCIA; )
 SAMUEL FEARNOW,                    )                                        OPINION
       Defendants-Appellees.        )
                                    )


Before: KETHLEDGE, BUSH, and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. In June 2016, Le Chen and Donald Elton Bierer, III, ended

their relationship. Tensions ran high between the two men, but they boiled over as the former

couple debated who would retain custody over Simon, their cat. At various points, both Chen and

Bierer called in the police. By night’s end, the police arrested Chen for battery and assault with a

deadly weapon.

       A few months later, prosecutors dropped the charges. Three years later, Chen brought this

lawsuit. He sued two police officers, the City of Lansing, and the Lansing Police Department for

malicious prosecution, unlawful arrest, unlawful seizure, fabrication of evidence, and equal-

protection violations. The district court dismissed his claims. We affirm.
No. 21-2896, Chen v. City of Lansing, Mich., et al.


                                                  I.

          Chen and Bierer, two residents of Lansing, Michigan, married and moved in together

around 2013. Their domestic bliss proved short lived. After three years, the two decided to separate

one evening in June 2016. That night, Bierer “got drunk as usual” and began to “attack” Chen

“verbally and emotionally.” (R. 31, PageID 253.) By midnight, Chen had enough of Bierer’s

berating and decided to call the police for help. Three officers arrived about 30 minutes later. But

they left without taking any protective action.

          With the police gone, Chen told Bierer he wanted a divorce and “suggested that it was time

to discuss [] custody of their pet cat Simon.” (Id. at 254.) The two argued about Simon for a while,

with Bierer eventually telling Chen “if you want Simon, you need to go to court.” (Id. at 253.)

Bierer’s ultimatum ended the conversation. After that, he went to bed and Chen started to pack for

a trip.

          To Chen’s surprise, the police showed up again around 1:45 AM. He soon learned that

Bierer had called 911 and accused Chen of “cut[ting] him with a piece of plastic.” (Id. at 258.)

Officers Jimmy Garcia and Samuel Fearnow questioned both Bierer and Chen about the incident.

Although Bierer refused to answer questions or produce the piece of plastic, the officers arrested

Chen for battery and assault with a deadly weapon.

          Chen spent the rest of the night in jail. The next morning, he attended an arraignment and

a domestic-violence-counseling session before his release on bond. With a trial date set for August

2016, Chen attended multiple pretrial conferences over the next month. But the charges didn’t

stick. The prosecutor’s office dropped the case for “lack of evidence” not long before the trial. (Id.

at 255.)




                                                  2
No. 21-2896, Chen v. City of Lansing, Mich., et al.


       The story didn’t end there. Two years later—in April 2018—Chen filed a citizen complaint

against Garcia. Although the Lansing Police Department investigated Chen’s accusation, its final

report “exonerated” Garcia of all wrongdoing and explained Garcia’s behavior fell “within” the

Lansing Police Department’s “established policies and procedures.” (Id.) After he received the

report, Chen waited until October to make his next move. This time, he filed a domestic-violence

complaint against Bierer. Detective Christopher Baldwin handled this complaint. After an

interview with Chen, Baldwin closed the case. A few months later, the Ingham County

Prosecutor’s Office informed Chen it wouldn’t press charges.

       Another year and a half went by before Chen brought this action. He sued the City of

Lansing, the Lansing Police Department, Garcia, and Fearnow for unlawful arrest, malicious

prosecution, unlawful seizure, fabrication of evidence, and equal-protection violations. The

defendants filed a Rule 12(c) motion for a judgment on the pleadings. A magistrate judge

recommended that the district court grant the motion. And the district court took that advice. It

dismissed one of Chen’s claims (unlawful arrest) as time-barred under the statute of limitations

and the others (malicious prosecution, unlawful seizure, fabrication of evidence, and equal

protection violations) for failure to state a claim. In closing, the district court warned that “any

appeal would be frivolous and would not be taken in good faith.” (R. 47, PageID 413.)

       Chen appealed anyway.

                                                 II.

       We review de novo a district court’s grant of judgment on the pleadings under Civil Rule

12(c). Vickers v. Fairfield Med. Ctr., 453 F.3d 757, 761 (6th Cir. 2006). As with our review of a

Rule 12(b)(6) motion to dismiss, the question is whether the plaintiff’s complaint alleges sufficient

facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Vickers, 453



                                                  3
No. 21-2896, Chen v. City of Lansing, Mich., et al.


F.3d at 761. Although we review these facts “in the light most favorable to the plaintiff,” we need

not accept “irrational” or “wholly incredible” allegations. Denton v. Hernandez, 504 U.S. 25, 33

(1992); Wamer v. Univ. of Toledo, 27 F.4th 461, 466 (6th Cir. 2022) (quotation omitted). In the

same vein, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements” receive no credit. Iqbal, 556 U.S. at 678.

                                                III.

       Chen brings several 42 U.S.C. § 1983 claims against the defendants. He alleges unlawful

arrest, malicious prosecution, unlawful seizure, fabrication of evidence, and equal-protection

violations. We address each in turn.

       Unlawful arrest. Chen argues that the “Lansing Police Department, through Garcia and

Fearnow,” lacked probable cause for his arrest. (R. 31, PageID 257.) The district court found

Chen’s claim against the individual defendants barred under the statute of limitations. As for the

municipal defendants, the court determined that Chen failed to allege what “unconstitutional

policy, practice, or custom” caused his injuries. (R. 47, PageID 409–10.) We agree.

       Consider first whether Chen’s unlawful-arrest cause of action is time-barred. We look to

both state and federal law to determine when the clock begins to run on a § 1983 claim. State law

decides which statute of limitations applies; federal law controls when the statutory period starts.

Owens v. Okure, 488 U.S. 235, 240 (1989) (holding that federal courts should “borrow and apply

to all § 1983 claims the one most analogous state statute of limitations”); King v. Harwood, 852

F.3d 568, 578 (6th Cir. 2017) (“[T]he date on which the statute of limitations begins to run . . . is

a question of federal law.” (cleaned up)).

       Here, those ground rules play out like this. Chen brought his suit in Michigan. So we apply

Michigan’s three-year statute of limitations for personal-injury actions to Chen’s claim. See Mich.



                                                 4
No. 21-2896, Chen v. City of Lansing, Mich., et al.


Comp. Laws § 600.5805; Wolfe v. Perry, 412 F.3d 707, 714 (6th Cir. 2005). And Chen alleges that

Garcia and Fearnow injured him when they arrested him without probable cause on June 12, 2016.

(Chen Br. at 24 (“Chen knew he was injured when he was arrested.”) So the statute of limitations

started to run then. See Wolfe, 412 F.3d at 714. Counting three years out, Chen’s filing date of

August 19, 2019, came two months too late. It follows that his unlawful-arrest claim against Garcia

and Fearnow falls outside the statute of limitations.

       His claim against the municipal defendants fails for a more basic reason. To hold either the

City of Lansing or the Lansing Police Department liable for Garcia and Fearnow’s actions, Chen

must show that a “municipal policy or custom directly caused” his constitutional injury. Hadrick

v. City of Detroit, 876 F.3d 238, 243 (6th Cir. 2017) (citing Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 690–92 (1978)). But Chen doesn’t do so. His two-sentence allegation—already bare

bones—fails to identify a single municipal policy or custom that led to his arrest. And without an

unconstitutional municipal policy, practice, or custom, Chen cannot make out a claim against

either municipal defendant.

       No surprise, Chen sees it differently. Invoking res judicata, collateral estoppel, inapposite

caselaw, and even the continuing-violations doctrine, Chen focuses his municipal-liability

arguments on the district court’s misapplication of the statute of limitations. In Chen’s view, his

claim against the municipalities didn’t start to run until he received the internal investigation

exonerating Garcia. Like the district court, we find Chen’s many arguments (at best) nonsensical

and (at worst) frivolous. Besides, even if Chen brought a timely claim, our holding wouldn’t

change. A searching—even generous—read of Chen’s complaint fails to reveal even one

unconstitutional policy, practice, or custom that might have caused his injuries. Without that




                                                 5
No. 21-2896, Chen v. City of Lansing, Mich., et al.


crucial allegation, Chen cannot state a claim in the first place, much less one to which a limitations

period could apply.

       Malicious Prosecution. Chen next alleges a malicious-prosecution claim under § 1983. To

win, Chen must show that Fearnow and Garcia participated in or influenced the prosecutor’s

decision to file charges. See Sykes v. Anderson, 625 F.3d 294, 308–09 (6th Cir. 2010). This

showing requires Chen to allege more than neutral, passive, or negligent conduct. Johnson v.

Moseley, 790 F.3d 649, 655 (6th Cir. 2015). Rather, Chen must draw a causal line between the

officers’ active, “blameworthy” conduct and the prosecution. Id.

       Chen fails to do so. His malicious-prosecution allegation begins (and ends) with a single

sentence: “[The defendants] mishandled evidence and presented the case to the Prosecutor’s Office

for prosecution even though there was no probable cause.” (R. 31, PageID 257.) What evidence

did the officers mishandle? Chen’s complaint doesn’t elaborate. What blameworthy conduct might

have influenced the prosecutor? Once again, the complaint doesn’t say. Without more, Chen’s

“threadbare recitals” and “conclusory statements” can’t move him across the motion-to-dismiss

finish line. Iqbal, 556 U.S. at 678.

       Chen reaches a different conclusion. On appeal, he claims the defendants hid “exculpatory

evidence,” made “false statements,” and asked a witness “misleading questions.” (Chen Br. at 33–

36.) Not one claim holds water.

       For his first example, Chen revisits his jailhouse meeting with the domestic-violence

counselor. Chen accuses some defendant (he doesn’t specify who) of setting up the meeting and

hiding it from the prosecutor. And he frames this meeting as a piece of “exculpatory evidence”

because it shows this defendant thought of him as a victim, not a perpetrator of domestic violence.

(Id. 33–34.) These scant details, without more, cannot make out a malicious-prosecution claim. At



                                                  6
No. 21-2896, Chen v. City of Lansing, Mich., et al.


minimum, Chen needs to connect this allegation to a named defendant. See Agema v. City of

Allegan, 826 F.3d 326, 331 (6th Cir. 2016). But he fails to do so. His complaint doesn’t allege that

either Garcia or Fearnow arranged the meeting or hid the evidence. Nor does he claim that some

municipal policy resulted in a faulty prosecution. In short, Chen hasn’t “allege[d] enough facts to

make it plausible that the defendant[s] bear legal liability” for hiding exculpatory evidence. Id.

       Chen’s second example fares no better. This time, Chen quotes Garcia’s police report about

his arrest. That report stated that “no prior incidents of domestic assault” occurred between Chen

and Bierer. (Chen Br. at 34.) Recall that Chen placed the first call to police that night, complaining

that Bierer attacked him “verbally and emotionally.” (R. 31, PageID 253.) From Chen’s

perspective, his first-in-time 911 call proves that Garcia lied when he reported “[t]here have been

no prior incidents of domestic assault.” (Chen Br. at 34.) This argument runs into two problems.

The first: Chen didn’t mention Garcia’s statement in his complaint. The second: Even if Chen had

included it, we are hard pressed to see what’s false about Garcia’s statement. Chen himself admits

that he accused Bierer of “verbal[] and emotional[]” abuse, not assault. (R. 31, PageID 253.) And

he doesn’t allege he told the officers otherwise on their first trip to his home.

       Chen’s final example returns to Bierer’s 911 call and the officers’ second trip to his

residence. At some point, Garcia asked Bierer “how [Chen] cut him with the plastic piece.” (Id. at

258.) In response, Bierer stated only that “[Chen] did,” refusing to elaborate more. Garcia included

this exchange in his police report. (Id.) Now, Chen claims Garcia’s questioning was misleading.

Misleading or not, we fail to see how Garcia’s question relates to Chen’s malicious-prosecution

claim. In most cases, a prosecutor’s independent charging decision breaks the causal chain for

malicious-prosecution purposes. Sykes, 625 F.3d at 316. One exception exists: Where an officer’s

deliberate or reckless falsehoods result in prosecution without probable cause. See id. Here, all



                                                  7
No. 21-2896, Chen v. City of Lansing, Mich., et al.


signs point to an independent decision from the prosecutor. Chen doesn’t allege that Garcia’s

report included false statements. Nor does he claim that the prosecutor relied on Garcia’s report in

deciding to bring charges. Without these basic facts, Chen cannot create a causal link between

Garcia’s question and the prosecutor’s decision.

        All in all, Chen failed to allege facts that show either Garcia or Fearnow “influenced or

participated in” the prosecutor’s decision to bring charges. Id. at 309. So his malicious-prosecution

claim fails.

        Fabrication of evidence. Next, Chen brings a fabrication-of-evidence claim. But this one

falls with his last. Chen alleges three instances of evidence fabrication. But those instances are

identical to the ones he used to support his malicious-prosecution claim. As we explained above,

none of Chen’s examples show that any defendant “stated [] deliberate falsehood[s] . . . or omitted

information [] material to the finding of probable cause.” (R. 31, PageID 258.) So this claim fails

as well.

        Unlawful seizure. Chen also brings an unlawful-seizure claim. He contends that “the

onerous types of pretrial, non custodial restrictions, including” his “bond” and the “two pre-trial

conferences,” resulted in an illegal seizure. (Id. at 257–58.) Aside from this bald statement, Chen’s

complaint says little. None of the defendants prosecuted Chen or influenced that decision; none

imposed the bond; and none required Chen to attend pretrial conferences. Nowhere does Chen

allege otherwise. And without such allegations, he cannot state a claim for relief. See Iqbal, 556

U.S. at 678–79.

        Chen replies that “but for” the “Defendants’ fabrication of evidence, he would not have

been seized.” (Chen Br. at 36–37.) But as we’ve explained, Chen hasn’t alleged facts showing any

fabrication occurred. So this retort can’t fill in the gap and give Chen the causal link he needs.



                                                   8
No. 21-2896, Chen v. City of Lansing, Mich., et al.


       Equal-protection violations. Last, Chen contends that the defendants’ conduct violated his

right to equal protection. The crux of Chen’s argument seems to be that although the police acted

on Bierer’s accusations against him, they “repeatedly refused to investigate” his accusations

against Bierer. (R. 31, PageID 258.) Reading between the lines of his complaint, we understand

Chen to rely on two specific instances of discrimination. First, that the police arrested him, but not

Bierer in 2016. Second, that Detective Baldwin refused to act on his 2018 domestic-violence

complaint against Bierer.

       We dispense with Chen’s second allegation first. Chen takes issue with Detective Baldwin

and the Ingham County Prosecutor’s actions in 2018. He faults those actors for failing to

investigate or pursue his domestic-violence complaint against Bierer. But Chen didn’t sue Baldwin

or the Ingham County Prosecutor; he sued Garcia, Fearnow, the City of Lansing, and the Lansing

Police Department. And his complaint fails to connect the dots between Baldwin’s inaction and

the named defendants. Without some plausible connection, Chen’s grievances against Detective

Baldwin and the Ingham County Prosecutor’s Office can’t support his equal-protection claim

against the defendants. See Agema, 826 F.3d at 331.

        That leaves Chen’s gripe with the events of June 12, 2016. As he sees it, when he called

the police to report Bierer for “verbal[] and emotional[] attack,” the two officers didn’t investigate

or arrest Bierer. (R. 31, PageID 253.) But a few hours later, when Bierer called the police to report

Chen for domestic assault, the police arrested him. These events, says Chen, show the defendants

“treat[ed] [him] differently from similarly situated persons” and “unequally appl[ied] the laws for

the purpose of discriminating against [him].” (Chen Br. at 39.)

       We disagree. To start, the police responded to both Bierer’s and Chen’s 911 calls. And

after each call, they traveled to the pair’s home and intervened. So Chen’s assertion that the



                                                  9
No. 21-2896, Chen v. City of Lansing, Mich., et al.


defendants “refused to investigate” doesn’t add up against his own story. What’s more, Chen never

alleged that he gave Fearnow or Garcia a reason to arrest Bierer during that first trip. He accused

Bierer of “verbal[] and emotional[] attack”; Bierer accused him of domestic assault. (R. 31, PageID

253.) Two different accusations. Two different legal consequences. Put simply, Chen and Bierer

were not “similarly situated persons.” Reform Am. v. City of Detroit, Mich., 37 F.4th 1138, 1152

(6th Cir. 2022). Because Chen doesn’t allege facts that show otherwise, his equal-protection claim

fails along with the rest.

            We affirm.




                                                10